DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-20 are allowed.
References 10985825, 11031986, 20180279318 and 20160353510 are cited because they are pertinent to the claimed invention.
The following is an examiner’s statement of reasons for allowance: 
-Regarding independent claim 1, none of prior art of record teaches or suggests a method performed by a terminal in a wireless communication system, the method comprising: receiving, from a base station, configuration information including information on a reference signal and information on a search space for a beam failure recovery response; identifying a reference signal of which reference signal received power (RSRP) is greater than a predetermined threshold, based on the information on reference signal; transmitting, to the base station, a signal for a beam failure recovery request based on the identified reference signal; identifying the search space for the beam failure recovery response based on the information on the search space for the beam failure recovery response; monitoring a downlink control channel based on the identified search space; and receiving, from the base station, the beam failure recovery response on the downlink control channel.
-Regarding independent claim 6, none of prior art of record teaches or suggests a method performed by a base station in a wireless communication system, the method 
-Regarding independent claim 11, none of prior art of record teaches or suggests a terminal for transmitting a beam failure recovery request, the terminal comprising: a transceiver; and a processor coupled with the transceiver and configured to: receive, from a base station, configuration information including information on at least one reference signal and information on a search space for a beam failure recovery response, identify at least one reference signal of which reference signal received power (RSRP) is greater than a predetermined threshold, based on the information on reference signals, transmit, to the base station, a signal for a beam failure recovery request based on the identified at least one reference signal, identify the search space for the beam failure recovery response based on the information on the search space for the beam failure recovery response, monitor a downlink control channel based on the identified search space, and receive, from the base station, the beam failure recovery response on the downlink control channel.
-Regarding independent claim 16, none of prior art of record teaches or suggests a base station for receiving a beam failure recovery request, the base station comprising: a transceiver; and a processor coupled with the transceiver and configured to: transmit, to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG M PHU whose telephone number is (571)272-3009. The examiner can normally be reached 8:00-16:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUONG PHU/
Primary Examiner
Art Unit 2632